Citation Nr: 1758944	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, diagnosed as depressive disorder, anxiety disorder, and insomnia disorder, to include as secondary to a service-connected skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1960 to June 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2010, the Veteran testified at a RO hearing before a Decision Review Officer.  A transcript is of record.  In March 2012, the Veteran confirmed that he did not desire a hearing before the Board.

The Board denied the Veteran's claim in a February 2016 Board decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated November 2016, the Court vacated the Board's February 2016 denial and remanded this matter to the Board for compliance with instructions included in a Joint Motion for Remand.  In April 2017, the Board remanded the Veteran's claim for additional development.  The case has returned to the Board for appellate review.

The Record indicates that the RO denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD), a disability not previously before the RO, in November 2017.  The Veteran has not appealed the denial of this claim.  Given the procedural history of this issue, the Board declines to adjudicate the Veteran's claim of entitlement to service connection for PTSD as part of this appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately); but see Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).






FINDINGS OF FACT

The preponderance of the evidence indicates that the Veteran's acquired psychiatric disorder, diagnosed as depressive disorder, anxiety disorder, and insomnia disorder, was not incurred in or the result of his service, to include as secondary to a service-connected skin disability.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  VA has provided the Veteran with the requisite information as to the above claimed disability. 

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's service treatment records, VA medical records, and private treatment records.  The RO provided the Veteran with an opportunity to identify additional private treatment providers in April 2017.  The Veteran did not identify additional private treatment providers or records.  The RO provided the Veteran with examinations in April 2009 and July 2013 to assess whether the Veteran suffered from an acquired psychiatric disorder as a result of his service, to include as a result of a service-connected skin disability.  The Board obtained a new VA examination and opinion in September 2017, following the above mentioned Joint Motion for Remand.  The Board finds that the record now contains adequate evidence to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board also finds that the RO has substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  The Board concludes that no further assistance to the Veteran in developing the facts pertinent to this claim is required.


II.  Legal Criteria 

Generally, direct service connection may be established for a disability resulting from a disease, injury, or event, incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or cause when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


III.  Factual background

An April 1963 in-service psychiatric evaluation indicates that the Veteran was examined for disqualifying mental defects.  The examiner responsible for the evaluation found "no evidence of mental illness[.]"  The Veteran received a diagnosis of "passive-aggressive reaction, chronic, severe, manifested by inefficiency, passive-obstructionism, and unwillingness to expend effort constructively."  The author of the report also noted that the Veteran "was frank and cooperative during the psychiatric examination. . . .  His attitude toward continuing his military service is completely negative and he blames this entirely on his Platoon Sergeant[.]  He admits that his poor performance of duty has at times been deliberate. . . .  While he affirms a moral obligation to satisfy indebtedness, he does state that he will not do so while in service as he knows the indebtedness will assure him of eventual administrative separation."  The diagnosis provided in the April 1963 report is also reflected on the Veteran's May 1963 separation examination, and a contemporaneous Report of Medical History notes that the Veteran denied depression or "excessive worry."   

Private pharmaceutical records provided in January 2009 indicate that the Veteran was prescribed Trazodone, an antidepressant.  The records reveal that the Veteran began taking trazodone in or about February 1997.

A VA examination performed in January 2009 notes a diagnosis of diffuse acne and comedones (a skin disability) affecting the Veteran's back, neck, chest, and face. The examiner commented that the Veteran was not concerned about cosmetic issues related to the diagnosed disability.  A March 2009 VA treatment record indicates that the Veteran was prescribed Xanax, a medication used to treat anxiety.  

In April 2009, VA provided the Veteran with an examination to determine whether he suffered from an acquired psychiatric disorder as a result of his service-connected skin disability.  In a corresponding report, the examiner noted the Veteran's prior disciplinary infractions and adjustment problems reported during his military service, as well as the April 1963 mental health evaluation.  The Veteran reported several symptoms of depression, and stated that he isolated himself from others because "he believes the acne on his back produces a noticeable odor."  The report also notes that the Veteran described anxiety and frustration as a result of "physical limitations associated with other medical conditions (CAD, arthritis, & COPD)[.]"

Testing revealed that the Veteran suffered from "mild mood disturbance," and that the "majority of his concerns were related to physical impairments related to his medical conditions[.]"  The examiner also noted that the Veteran's depressive symptoms were episodic and did not meet the requisite criteria for a depressive disorder."  The examiner opined that the Veteran did not have a "depressive diagnosis."  Thus, the Veteran's stated depression could not be related to his service-connected skin disability.  

An April 2009 statement provided by a long-time friend of the Veteran indicates that the Veteran appeared to have a depressed state of mind "for quite a few years," and that the Veteran "has always seemed quite isolated and depressed[.]"  The author of the letter found the Veteran to be depressed "with lots of health issues [and] problems," that appeared to affect the Veteran and caused him to avoid socializing.  A June 2009 VA treatment record indicates that the Veteran reported depression.  

The Veteran appeared at a hearing before a Decision Review Officer in February 2010.  During the hearing, the Veteran testified that he was self-conscious of the odor produced by his skin disability, and noted that his VA physicians prescribed him Xanax.

The Veteran was afforded an additional VA mental health examination in July 2013. A corresponding report indicates that the Veteran was diagnosed with depressive disorder.  The author of the report opined that the Veteran's depressive disorder was less likely than not (less than 50 percent probability) caused by the Veteran's active duty service or his service-connected skin disability.  The examiner noted that the only connection between the Veteran's skin disability and his acquired psychiatric disorder was that the Veteran tended to avoid people due to odor attributed to his skin disability, but added that the Veteran indicated that he isolated himself for other reasons.  The examiner also found that the Veteran's depressive symptoms appeared at least as likely as not "due to the changes in his life circumstances (four divorces, living alone, isolated, and sedentary lifestyle)."  [As noted in the Board's April 2017 remand of this case, this report did not indicate that the Veteran underwent a mental health evaluation in service or that the Veteran experienced disciplinary issues.]  

A September 2017 VA examination indicates that the Veteran suffers from depressive disorder, anxiety disorder, and insomnia disorder.  A corresponding report indicates that the Veteran's acquired psychiatric disorder symptoms overlap, and that these "comorbid" conditions are "related to the Veteran's physical health problems."  During the examination, the Veteran reported that he did not take medication for depression or anxiety, but that he did take Xanax in the past.  [VA treatment records indicate that the Veteran currently maintains a prescription for alprazolam, the generic form of Xanax.]  

The report notes that the Veteran described feeling "anxious and hopeless about his medical symptoms.  He is unable to participate in activities that he enjoyed and is dependent on people to come to the home or drive him places in order for him to have social contact."  The Veteran also discussed anxiety over stress in his home.  The Veteran attributed his problems to his service-connected skin disability, but described enjoyment from having visitors and spending time with people (including at the flea market).  The Veteran also reported depression from his physical limitations.  The report indicates that the Veteran's acquired psychiatric disorder symptoms increased in conjunction with his worsening health symptoms and limited mobility.  

The examiner opined that the Veteran's acquired psychiatric disorder was the result of his worsening medical problems, to include Parkinson's disease, arthritis, heart conditions, COPD, and confinement to a wheelchair.  The examiner also noted that though the Veteran reported avoiding others due to the odor produced by his skin disability, the Veteran also reportedly looked forward to contact the other people.  Ultimately, the examiner concluded that these factors indicated that the Veteran's acquired psychiatric disorder was not the result of his service or his service-connected skin disability.  

The September 2017 VA examination report also notes that the Veteran's service-connected skin disability did not aggravate his acquired psychiatric disorder.  The author of the report noted that the Veteran did not "have a mental health condition of depression, anxiety, or insomnia in the service," and that "[a]cne was not identified as the cause of [the condition discussed in the Veteran's April 1963 in-service psychiatric evaluation]."  Moreover, the examiner discussed the Veteran's reported enjoyment of "spending time with others," and his "improvement in mood as he discussed enjoying having visitors to his home and visiting the flea market."  The report also indicates that the Veteran "did not express concern about the odor [of his skin disability] while near others at the flea market."  The examiner opined that the Veteran did experience aggravation beyond the baseline of his acquired psychiatric disorder, but that the aggravation was due to his "worsening Parkinson's disease, arthritis, triple bypass surgery, bladder cancer, broken right femur in 4 places on June 5, 2017, GERD, COPD, [use of] oxygen at night, high cholesterol, borderline diabetes, hearing loss, tinnitus, back pain, and being confined to a wheelchair."
IV.  Analysis

It is clear from the record that the Veteran has been diagnosed with an acquired psychiatric disorder.  At issue is whether the Veteran's acquired psychiatric disorder is related to his service, to include as secondary to his service-connected skin disability.  The medical evidence of record indicates that the Veteran does not suffer from an acquired psychiatric disorder as a direct result of his service.  It appears that the Veteran received a diagnosis of "passive-aggressive reaction, chronic, severe, manifested by inefficiency, passive-obstructionism, and unwillingness to expend effort constructively," during service, but the preponderance of the evidence reveals that this diagnosis is not related to the Veteran's currently diagnosed acquired psychiatric disorder.  The lack of "evidence of mental illness," described in the April 1963 report, suggests that the Veteran's current acquired psychiatric disorder is not related to his service.  Moreover, the record does not contain evidence or statements which indicate that the diagnosis provided in the April 1963 report continued following the Veteran's service.

The Veteran states that his acquired psychiatric disorder is the result of his service-connected skin disability.  The September 2017 examination, and the preponderance of the medical evidence of the record, indicates that the Veteran does not suffer from an acquired psychiatric disorder as a result of his service-connected skin disability.  It appears, as discussed in the September 2017 examination, that the Veteran's reported acquired psychiatric disorder is the result of his non-service-connected disabilities, including worsening Parkinson's disease.

Moreover, it appears that the Veteran's service-connected skin disability did not aggravate his acquired psychiatric disorder.  Specifically, the September 2017 VA examination notes that the Veteran did not suffer from "mental illness" during service, despite suffering from a skin disability.  The report also notes that the Veteran reported that he looks forward to meeting with visitors, and to going to outdoor venues like the flea market, despite issues related to his skin disability.  The Veteran, in January 2009, also stated that he was not concerned about cosmetic issues related to his skin disability.  Given the above, the preponderance of the evidence suggests that service connection for an acquired psychiatric disorder is not warranted.

The Board does not doubt the Veteran's belief that his acquired psychiatric condition was caused by service or by his service-connected skin condition.  However, the cause of a psychiatric condition is a complex medical matter and the Veteran, as a lay person, is not qualified to provide a probative opinion on this issue.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient is a factual issue to be addressed by the Board).


ORDER

Service connection for a chronic acquired psychiatric disorder, diagnosed as depressive disorder, anxiety disorder, and insomnia disorder, to include as secondary to a service-connected skin disability, is denied.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


